Citation Nr: 0708895	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic disorder (PTSD) due to 
in-service personal assault. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from December 1972 to 
September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disability that has been diagnosed as bipolar 
disorder, schizoaffective disorder, and PTSD with panic 
attacks.  With respect to her in-service stressors, she 
reported that in November 1977, while stationed at Ft. Knox, 
she was induced to have an abortion that she did not want to 
have.  She also reported that while stationed in Istanbul, 
Turkey between August 1979 and August 1980, she witnessed the 
death of a friend following a terrorist attack in Turkey.  
The veteran, in various treatment records, indicated that she 
was raped several times while in the military.  She 
specifically related an incident in February 1973 at Ft. 
Leonard Wood, Missouri, in which she was raped by a man who 
invited her into his barracks to use the telephone after she 
got lost in an unfamiliar section of the base.  However, the 
record does not demonstrate that the AOJ has attempted to 
verify the veteran's alleged stressors, including an unwanted 
abortion, the death of a friend, and sexual assault.  Such 
would be useful in the adjudication of the appeal.



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  The veteran should also be 
advised that specific details with regard 
to her alleged stressors are necessary to 
verify the reported stressors, including 
names, dates and units of assignment.  
Any additional information deemed 
necessary to verify an alleged stressor 
should be requested from the veteran.

2.  Thereafter, undertake all necessary 
development to verify the alleged in-
service stressors, including an unwanted 
abortion, death of a friend, and sexual 
assault.  Document in the record which, 
if any, reported stressor(s) is/are 
deemed verified by VA.

3.  Contact the veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her psychiatric disability 
since her discharge from service.  After 
securing the necessary authorizations 
for release of this information, the AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

4.  In any event, the veteran should 
again be scheduled for a complete and 
thorough VA examination by a psychiatrist 
to determine the nature and etiology of 
all current psychiatric disabilities.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior, and 
pursuant, to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM- IV, and if she 
meets such criteria, whether PTSD can be 
related to any of the stressors reported 
by the veteran and deemed verified by VA 
as having occurred during the veteran's 
active service.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disorder(s) has been 
clinically established to have pre-
existed service, and whether any such 
psychiatric disability is/are 
etiologically related to, or was 
chronically aggravated by, service on 
any basis.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Following completion of the above, 
the AOJ should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



